Citation Nr: 1532993	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel












INTRODUCTION

The Veteran served on active duty (AD) from January 1966 to January 1968.   He had additional service with the Army National Guard from December 1973 to October 1985 and with the Army Reserve including in 1987.  Periods of active duty for training (ACDUTRA) from June 1974 to May 1984 are verified by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salem, North Carolina, which, in part, denied service connection for a low back condition.

In August 2013 and again in October 2014, the Board remanded the matter on appeal for additional development.  The matter has returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's low back disability is not shown to be the result of his military service.


CONCLUSION OF LAW

The low back disability was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The April 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  As directed by the October 2014 Board remand, his additional evidence including lay statements and medical treatment records attesting to his September 1987 motor vehicle accident (MVA) were obtained.

In addition, as mandated by the August 2013 Board remand directives, the Veteran was provided with a VA examination, which contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provides opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
Further, in obtaining the additional lay statements and treatment records as well as having the Veteran undergo that VA examination for that medical nexus opinion, there was compliance, certainly substantial compliance, with the previous remand directives, in turn allowing the Board to proceed with its adjudication of this claim. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Law & Analysis

The Veteran seeks service connection for a low back disability, which he claims is related to back injuries during service.  Specifically, he contends that he was in a MVA in December 1973 and again in September 1987 on his way to report for INACDUTRA. The Veteran maintains that he has had back disability since these injuries. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only AD, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 , 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.  The Veterans Court further concluded in Paulson that the presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA). Paulson, at 470.  See also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned appellant status).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2014). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Turning now to the relevant facts.  At the Veteran's March 1965 entrance examination and again at his November 1967 separation examination for active duty, there were no notations that the Veteran had complained of or been treated for or diagnosed with any back condition, and the Veteran does not contend otherwise. 

There were also no reports of or diagnosis of a back condition at his November 1973 entrance examination for entry into the Army National Guard.  However, the Veteran did report on his July 1977 periodic examination that he had an accident in 1973.  Also, at his October 1981 enlistment examination for the Army Reserves, he reported that he had occasional back pain and spasm due to an accident in 1973.  

By his October 1981 periodic examination, there were no reports of any back pain.  A clinical evaluation of the Veteran's spine was normal.

An October 1985 note reflects that the Veteran sought treatment for low back pain with radicular pain in his right lower extremity.  He stated that he had pain for the last 10-12 years.  The Veteran conveyed that he was involved in a MVA in 1973 and sustained back and neck pain, but did not seek treatment for those injuries at that time.  He was placed on bedrest for one week and prescribed muscle relaxants.  

In November 1986, at the Veteran's periodic examination, he indicated that he was in "good health".  There were no reports or notations of any back condition.  A few days later, however, the Veteran sought treatment for low back pain.  He reported that he bent over to pick something off the floor at home two days prior and felt a pulling, sharp, stabbing pain in his back.  He denied having radicular pain. The clinician diagnosed the Veteran with a lumbar strain and prescribed medication for him.

In February 1987, the Veteran, however, reported that he initially injured his low back lifting an outboard motor 16 years ago, received treatment and his symptoms improved.  He conveyed that his pain did not return until September 1985, when he developed sudden low back pain while working on a machine while at work.  The Veteran stated that he received treatment and was placed on bedrest for three weeks and prescribed medication, which helped, but he stated that he never got "100%" better.  He, nevertheless, was able to return to work but in November 1986, while at home, he bent over, felt sudden low back pain described as a "knife-sticking" sensation in the low back.  The Veteran further stated that, for the past two years, he has had intermittent right leg pain.   Additionally, he reported that in January 1987, he had a recurrence of pain after lifting a case of cigarettes, for which he was treated for and had not worked since that last incident.  Subsequently, in May 1987, he underwent hemilaminectomy and discectomy at the L5-S1 interspace after the lifting injury at work.  Resultantly, he was excused from duty during July and August 1987.

In September 1987, he was treated for back pain after a MVA on his way to report for INACDUTRA.  The Veteran stated that he had a "disc removed" but since then had recurrent pain.  The clinician stated that he did not believe the Veteran had sustained a serious setback and suggested conservative treatment.

The Veteran was further evaluated in August 1991 as to whether he was still physically able to remain on ACDUTRA/INACDUTRA because of his back condition.  After examining the Veteran, the clinician concluded that the Veteran could continue serving on ACDUTRA/INACDUTRA.  

As mentioned above, the Veteran had a VA examination in December 2013 as mandated by the Board's August 2013 remand directives.  The examiner diagnosed the Veteran with a strain that had been resolved, a herniated nucleus pulposus (HNP) L5-S1 and degenerative joint disease (DJD).  The examiner initially observed that the Veteran sustained a lower back strain in 1973 from a MVA, was treated was able to continue his Guard duties.  He then stated that the Veteran had a work related injury in October 1985 and eventually had a lumbar laminectomy in May 1987 at L5-S1 on the right.  The Veteran conveyed that although this surgery helped, he was unable to return to work and he retired.  He also stated that he was on the way to a reserve drill in September 1987 and had a MVA.  The Veteran was seen in the emergency room and treated for worsened lower back pain and released. The Veteran reported he went to two more reserve drills and was medically discharged from the reserves.  He now has chronic lower back pain and occasional right leg numbness and pain.  The examiner commented that it appeared the Veteran was unable to perform his national guard/reserve annual training duties prior to the September 1987 injury, as documented, on the July 1987 and August 1987 excusal notes, so his chronic lower back problems existed prior to the September 1987 MVA.

The examiner, however, opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner noted that the Veteran's STR's documented that the veteran had a work related injury  to his lower back in October 1985, which lead to a lumbar laminectomy at L5-S1 on the right in May 1987.  He stated that at that time, the Veteran had DJD in his lumbar spine.  The examiner noted that the Veteran reported that the surgery helped and that his symptoms were worsened by the September 1987 MVA.  The examiner, however, observed that a June 2004 VA consult for EMG indicated that the 1987 back surgery was not helpful.  Additionally, the examiner stated that the fact that the surgery was not helpful was also documented by the fact the Veteran stated he was unable to return to work and retired in 1987.   Moreover, the examiner noted that the Veteran's STR's document an excusal from annual training dated July 1987 from his commander and a physician note dated August 1987 supporting this.  He further stated that there was a record of treatment for a lower back injury from the ER in September 1987, but no record of follow up treatment for this injury in the immediate post injury period.  The examiner commented that it appeared that the Veteran had chronic lower back problems stemming from his October 1985 work injury and the May 1987 surgery.   The examiner concluded that while the Veteran did sustain what appeared to be a mild aggravation of his chronic lower back problem in the September 1987 MVA, there was no evidence that he did not return to his baseline of chronic lower back pain and right leg pain, which was still present.

So after reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current low back disability and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  Contrarily, the evidence of record shows that the Veteran's back strain from his MVA during service in 1973 had resolved by the time of his October 1981 periodic examination at which time a clinical evaluation of his spine was normal.  In addition, at the Veteran's November 1986 periodic examination, he stated he was in "good health."  In other words, while the Veteran may have sustained injury during a period of service in 1973, this injury did not cause  disability. In fact, his spine was examined and noted to be normal in the subsequent years.  

It was not until the Veteran pulled his back while at home and then again injured it in January 1987 while at work, did his back disability progress to the point that he underwent surgery in May 1987.  Further, in August 1991, several years after the September 1987 MVA, a clinician evaluated the Veteran's lumbar spine and concluded he could continue serving on ACTDUTRA/INACDUTRA. In other words, there is no corroborative evidence establishing permanent disability stemming from the 1987 MVA. It is acknowledged that the December 2013 VA examiner indicated that there was a mild aggravation from the September 1987 MVA but clarified that such aggravation was not permanent and that he returned to his baseline level of back problems, which stemmed from work related injuries. 

The Board further notes that the Veteran is generally competent to report when he first experienced symptoms of back pain and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that while the Veteran contends that he his present back disability is as a result of the December 1973 and September 1987 MVAs during INACDUTRA, the evidence, however, includes inconsistent reports as to the date of onset and circumstances involved for various back injuries and work-related back injuries over many years.  The record also shows the Veteran has been on long-term disability for DJD since the last work incident in February 1987 and subsequent surgery in May 1987.  In addition, in February 1987, the Veteran reported he initially injured his low back lifting an outboard motor 16 years earlier.  Since the statements provided by the Veteran that his back disability is a result of service-related MVAs and has been experiencing back pain ever since are inconsistent with each other and the other evidence of record, the Board finds that these statements are not credible.

Further, while the Veteran no doubt sincerely believes that his low back disability is related to MVAs (injuries) he sustained during his service, and even though a layman such as him is competent to provide opinions on some medical issues, the particular issue of whether his current low back disability is the result of the MVAs he says he sustained in service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, medical nexus evidence is needed to establish the required correlation between his present-day disability and service, and the medical evidence is against his claim, not instead supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disability. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


